Case 2:20-cv-02557-ODW-JEM Document 11 Filed 06/26/20 Page 1 of 2 Page ID #:171



   1
   2
   3
   4
   5
   6
   7
   8                       UNITED STATES DISTRICT COURT
   9                     CENTRAL DISTRICT OF CALIFORNIA
  10
  11
  12
  13
       SCREEN ACTORS GUILD-                          Case No.: 2:20-CV-2557 -ODW(JEM)
  14   AMERICAN FEDERATION OF
       TELEVISION AND RADIO                          JUDGMENT
  15   ARTISTS, a non-profit corporation, as
       successor-in-interest to SCREEN
  16   ACTORS GUILD, INC., on behalf of
       Affected Performers,
  17
                   Petitioner,
  18
       v.
  19
       MGA ENTERTAINMENT
  20   PRODUCTIONS, INC.,
  21               Respondent.
  22
  23         The regularly noticed Motion for Order Confirming Arbitration Award and
  24   for Entry of Judgment in Conformity Therewith of petitioner Screen Actors Guild-
  25   American Federation of Television and Radio Artists, as successor-in-interest to
  26   Screen Actors Guild, Inc. came before the Court.
  27         Having considered all of the pleadings and arguments submitted by the
  28
                                               -1-                             JUDGMENT
Case 2:20-cv-02557-ODW-JEM Document 11 Filed 06/26/20 Page 2 of 2 Page ID #:172



   1   parties in connection with this motion, the pleadings and papers on file, and any

   2   oral and/or documentary evidence presented at the time of hearing:

   3          IT IS HEREBY ORDERED, ADJUDGED, and DECREED that judgment be

   4   entered in this case as follows:

   5   1.     The arbitration award in favor of Screen Actors Guild-American Federation
   6   of Television and Radio Artists, as successor-in-interest to Screen Actors Guild,
   7   Inc., (“SAG-AFTRA”) and against MGA ENTERTAINMENT PRODUCTIONS,
   8   INC. (“Respondent”), Union Case No. 10296, dated March 27, 2019, is confirmed
   9   in all respects.
  10   2.     Respondent is ordered to pay as follows:
  11          To Screen Actors Guild-American Federation of Television and Radio
              Artists, on behalf of affected performers, the sum of$239,620.02;
  12
  13
       3.     The parties are to split any arbitrator fees.
  14
  15
  16
  17
  18
       Dated: __June 26, 2020__
  19
                                            Judge of the United States District Court
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                 -2-                                JUDGMENT
